Citation Nr: 0411552	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  99-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 25, 1997, 
for the award of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1969 to April 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which tacitly 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD); granted 
the claim; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of November 25, 
1995.  In May 2000, the Board remanded the veteran's appeal 
to the RO for additional action.  

In June 2000, the RO retroactively increased the evaluation 
for the veteran's PTSD from noncompensable to 30 percent for 
the period between November 25, 1997, and August 24, 1999, 
and to 50 percent on and after August 25, 1999.  In October 
2000, the Board remanded the issues of the veteran's 
entitlement to an evaluation in excess of 30 percent for his 
PTSD during the period between November 25, 1997, and August 
24, 1999; an evaluation in excess of 50 percent for his PTSD 
on and after August 25, 1999; and an effective date prior to 
November 25, 1997, for an award of service connection for 
PTSD to the RO for additional action.  

In November 2001, the RO, in pertinent part, granted a 100 
percent schedular evaluation for the veteran's PTSD and 
retroactively effectuated the award as of August 25, 1999.  
In July 2002, the Board determined that additional 
development of the record was needed.  In May 2003, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In a November 2003 written statement, the veteran expressly 
limited his appeal to the issue of an effective date prior to 
November 25, 1997, for the award of service connection for 
PTSD.  The Board construes the veteran's written statement as 
withdrawing the issue of his entitlement to an evaluation in 
excess of 30 percent for his PTSD during the period between 
November 25, 1997, and August 24, 1999.  The veteran has been 
represented throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

The July 2003 Veterans Claims Assistance Act of 2000 (VCAA) 
notice issued to the veteran erroneously discusses only the 
evidence required to support a claim for service connection 
and does not provide information as to the evidence needed 
for a claim for an earlier effective date for the award of 
service connection for the veteran's PTSD.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's entitlement to an effective 
date prior to November 25, 1997, for the 
award of service connection for PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


